IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL ANTHONY GONZALEZ,                                No. 83496
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,                                           FILED
                                   Respondent.
                                                                                OCT012021
                                                                             ELVA TH A. BROWN
                                                                           OLE  0 -UPREME COURT

                                       ORDER DISMISSING APPEAL             BY
                                                                                 E   Ty cLERK

                            This is a pro se appeal from a district court order denying a
                motion to quash or cancel restitution. Eighth Judicial District Court, Clark
                County; Michael Villani, Judge.
                            Because no statute or court rule permits an appeal from an
                order denying a motion to quash or cancel restitution, this court lacks
                jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
                P.2d 1133, 1135 (1990). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                                                     J.




                cc:   Hon. Michael Villani, District Judge
                      Michael Anthony Gonzalez
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

i0) I947A                                                                       21- ZgZ 9 Z-
                                                             At,

                                 ---